Exhibit 10.58

 

TRIAD GUARANTY INC.

EXECUTIVE/KEY EMPLOYEE PHANTOM STOCK AWARD AGREEMENT

This Phantom Stock Agreement (the “Agreement”), dated effective as of
___________ (the “Grant Date”), is entered into between Triad Guaranty Inc., a
Delaware corporation (the “Company”), and ________________ (the “Participant”).

WHEREAS, the Company, pursuant to its 2006 Long-Term Stock Incentive Plan, as it
may be amended and/or restated (the “Plan”), desires to grant Phantom Stock
rights (as defined in the Plan) to the Participant, and the Participant desires
to accept such Phantom Stock rights, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:

1.       Grant of Phantom Stock Rights. The Company hereby grants to the
Participant, on the terms and conditions set forth herein, Phantom Stock rights
(“Phantom Stock Right” or “Phantom Stock Rights”) with respect to _____ shares
of the common stock of the Company (the “Common Stock”).

2.         Vesting. Subject to the terms of the Plan and this Agreement, the
Phantom Stock Rights granted hereunder will vest according to the following
schedule; provided, however that the Participant is employed by the Company or a
subsidiary on each applicable vesting date (each, a “Vesting Date”) and has been
employed by the Company or a subsidiary from the Grant Date through each
applicable Vesting Date:

 

Date

Vested Percentage

 

______________

______________%

 

______________

______________%

 

______________

______________%

Notwithstanding the vesting schedule set forth above, in the event that the
Participant’s employment is (a) involuntarily terminated by the Company for any
reason other than “misconduct” (as defined herein) or (b) terminated due to the
Participant's death or disability, then the Phantom Stock Rights shall become
fully vested and payable as of the date of the Participant's termination of
employment. For the purposes herein, “misconduct” means (i) one or more
demonstrable and material acts of dishonesty, disloyalty, insubordination or
willful misconduct; (ii) the continued failure, in the judgment of the Chief
Executive Officer of the Company or the Board, by the Participant to
substantially perform his duties (other than any such failure resulting from his
death or disability); or (iii) the termination of the Participant’s employment
with the Company for “cause” within the meaning of any written employment
agreement between the Participant and the Company. For the purposes herein,
"disability" means the inability of the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12

 

--------------------------------------------------------------------------------



months. The Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) has authority to determine the basis for a Participant’s
termination of employment, including but not limited to whether a termination is
involuntary (which shall be interpreted in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), if and to the extent
required) and whether a termination is due to misconduct or disability. In the
event that the Participant’s employment terminates for any reason other than (X)
involuntary termination by the Company for reasons not involving misconduct, (Y)
death or (Z) disability, any Phantom Stock Rights granted hereunder that are not
vested at the time of termination of employment shall be forfeited. By way of
example and without limiting the effect of the preceding sentence, if the
Participant voluntarily terminates employment for reasons other than death or
disability or the Company terminates the Participant's employment due to
misconduct, any Phantom Stock Rights granted hereunder that are not vested at
the time of termination of employment shall be forfeited.

 

3.

Payment.

(a)       Upon vesting under Section 2 hereof of any Phantom Stock Rights, the
Participant shall be entitled to payment with respect to the vested portion of
the Phantom Stock Rights. Any payment by the Company hereunder for Phantom Stock
Rights shall be in cash, shares of the Company’s common stock (the “Common
Stock”), or partly in cash and partly in shares, as determined by the Committee
in its discretion. If all or a portion of the vested Phantom Stock Rights are
settled in cash, the amount payable for each share subject to the Phantom Stock
Rights shall be equal to the Fair Market Value (as defined in the Plan) of a
share of Common Stock, as determined on the applicable Vesting Date, multiplied
by the number of shares of Common Stock which vested on such Vesting Date and
which are being settled at that time. In the event that any shares of Common
Stock are issued in settlement of the Phantom Stock Rights, such shares shall be
subject to such restrictions, if any, as may be established by the Committee in
accordance with the Plan or as may apply under applicable law, rule or
regulation. Notwithstanding the foregoing, the following provisions shall apply
with respect to any distributions pursuant to the Phantom Stock Rights:

(b)       If the vesting of any Phantom Stock Rights granted hereunder shall be
on account of the Participant’s separation from service with the Company and the
Participant is a “specified employee” within the meaning of Code Section 409A,
then, if and to the extent required by Code Section 409A, the payment shall be
delayed until the expiration of six months following the separation from service
(or, if earlier, the date of the Participant’s death).

(c)       Except to the extent otherwise required or permitted under Code
Section 409A, payment (whether in the form of cash or shares of Common Stock)
pursuant to the Phantom Stock Rights, to the extent vested, must be made no
later than the later of (i) the 15th day of the third month following the end of
the Participant’s first taxable year in which the right to payment is no longer
subject to a substantial risk of forfeiture; or (ii) the 15th day of the third
month following the end of the Company’s first table year in which the amount is
no longer subject to a substantial risk of forfeiture.

 

2

 

--------------------------------------------------------------------------------



(d)       Following payment with respect to any portion of the Phantom Stock
Rights which has vested, such Phantom Stock Rights shall cease to exist and
shall provide no further benefits to Participant.

4.         Dividend Equivalents. Neither dividends nor dividend equivalent
rights shall be granted in connection with the Phantom Stock Rights, and the
Phantom Stock Rights shall not be adjusted to reflect the distribution of any
dividends on the Common Stock (except as may be otherwise provided in the Plan).
No dividends on shares of Common Stock shall be payable with respect to all or
any portion of the Phantom Stock Rights that may be settled in Common Stock
prior to both (i) the vesting of the Phantom Stock Rights and (ii) the issuance
and distribution of shares of Common Stock to the Participant.

 

5.

Other Terms of Phantom Stock Rights.

(a)       No Stockholder Rights; Unfunded Award. TheParticipant shall have no
rights of a stockholder of the Company with respect to Phantom Stock Rights
unless and until any such Phantom Stock Rights are settled in shares of Common
Stock, as determined by the Committee in its sole discretion. Any provision for
distribution in settlement of Phantom Stock Rights hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in the
Participant or any beneficiary any right to, or claim against, any specific
assets of the Company, nor result in the creation of any trust or escrow account
for the Participant. With respect to any entitlement of the Participant or any
beneficiary to any distribution hereunder, the Participant or such beneficiary
shall be a general creditor of the Company.

(b)       Consideration for Grant of Phantom Stock Rights. The Participant shall
not be required to pay any cash or other consideration for the grant of the
Phantom Stock Rights.

6.         Income Taxes and Withholding. The Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with the Phantom Stock Rights awarded pursuant to this Agreement
(including any taxes arising under Code Section 409A). The Participant
acknowledges that the Company has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the transactions contemplated by this
Agreement, and the Participant is in no manner relying on the Company or its
representatives for an assessment of such tax consequences. The Participant
acknowledges that he or she has been advised that he or she should consult with
his or her own attorney, accountant and/or tax advisor regarding the decision to
enter into this Agreement and the consequences thereof. The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.
The Committee shall have the discretion to unilaterally modify Participant’s
award pursuant to this Agreement in a manner that conforms with the requirements
of Code Section 409A. The Company shall have the right to deduct from any
distribution with respect to any Phantom Stock Rights an amount equal to the
federal, state and local income taxes and other amounts as be required by law to
be withheld with respect to the Phantom Stock Right and any distributions
thereunder.

 

3

 

--------------------------------------------------------------------------------



7.         Determinations. All determinations, interpretations, or other actions
made or taken by the Committee (as defined in the Plan) pursuant to the
provisions of the Plan shall be final, binding, and conclusive for all purposes
and upon all persons.

8.         Controlling Documents. The Phantom Stock Rights granted hereby are
subject to:

(a)       All terms and conditions of the Plan (which is hereby incorporated by
reference with the same effect as if fully recited herein) as now or hereafter
in effect; and

(b)       All the terms and conditions of this Agreement as now in effect or as
hereafter modified at the discretion of the Committee to conform with the Plan
as amended from time to time.

The Participant acknowledges receipt of a copy of the Plan, represents and
warrants that he has read the Plan and agrees that this Agreement shall be
subject to all of the terms and conditions of the Plan. Any capitalized terms
used herein that are not otherwise defined herein shall have the meanings set
forth in the Plan unless the context shall clearly require to the contrary.

9.         No Guarantee of Employment. This Agreement shall not interfere with
or limit in any way the right of the Company to terminate the Participant’s
employment at any time, or confer upon the Participant any right to continue in
the employment of the Company.

10.       Assignment. This Agreement shall bind and inure to the benefit of the
successors and assigns of the Company. The Phantom Stock Rights granted under
this Agreement shall not be transferable other than to the Participant’s
executors, administrators, legatees and heirs to the extent permitted by the
Plan.

11.       Governing Law. This Agreement shall be governed by the law of the
State of Delaware and construed in accordance therewith.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

PARTICIPANT:

COMPANY:

 

____________________________

TRIAD GUARANTY INC.

 

Printed Name:_________________

 

By:_________________________________

 

Name:

Kenneth W. Jones

 

Title:

President and Chief Executive Officer

 

 

4

 

 